internal_revenue_service department oh seen washington dc contact person telesnone elephone number number in reference to date op e eo t jul i999 significant index no legend n x dear sir or madam this is in response to m’s request a ruling under sec_4941 of the internal_revenue_code_of_1986 submitted on m’s behalf by m’s authorized representative m has been recognized as exempt under sec_501 of the code and classified a sec_509 a and families in oo m’s charitable purpose is a private_foundations under section to assist needy individuals m states that it came into existence upon the death of n who established m under a living_trust provided that m was to come into existence upon n’s death and be funded by assets owned by the trust of n's death the trust owned the majority of n’s assets m states that at the time the trust document p serves as the sole trustee of m p also serves as the sole trustee of the trust required to distribute the assets of the trust under the trust document p is the trust document requires p to make distributions after n’s death to m equal to of the residuary_estate remaining after distributions of certain real_property and payment of all estate expenses and debts estate_taxes to be distributed equally to n’s two nephews the remaining estate after payment of i sec_36 who are not disqualified persons under sec_4946 of the code m states that the major asset of the trust was a parcel of the property is subject_to a real_estate purchase real_property and sale agreement for approximately x dollars the transaction has not closed and the purchaser has been allowed to make option payments into an escrow account to keep the sale open for up to m states that months m states that the property may have environmental problems an interstate highway a gas station and a dumping the property was formerly used as site during construction of the property has an old gasoline storage tank m represents that under q could therefore be contaminated state law property held by the trust is subject_to claims for as trustee environmental damages could be held liable for environmental damages or required to incur expenses to defend himself in related litigation potential purchaser has only agreed to indemnify p for environmental damages and related expenses to a limited extent therefore m states that p the property the in addition m states that the m and n’s nephews propose to enter into an agreement to indemnify p from any potential liability due to environmental damages and related expenses except for p’s gross negligence or intentional misconduct agreement will be filed with the q state court the filing will have the effect of a final court order m states that the m states that m represents that under state law a trustee has a right to b a m also states that a summary of state law indicates trust expenses and liabilities are payable out of trust indemnification from trust property for contract and tort liabilities that a trustee is entitled to indemnification out of property trust property for expenses and liabilities of the trust and a trustee acquires a lien against trust property for trust expenses and liabilities behalf will be for liability and reasonable and necessary costs incurred because of the environmental costs and potential claims associated with the sale of the property the potential payments made on p’s c sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 e of the code states that the term self dealing means any direct or indirect transfer to for the benefit of of a private_foundation a disqualified_person of the income or assets or use by or i sec_4941 a of the code provides that the transfer of property by a disqualified_person to a private_foundation is treated as an act of self-dealing if the property is subject toa mortgage or similar lien which the foundation assumes or a mortgage or similar lien which has been placed on the property within a year period ending on the date of the transfer sec_4946b of the code defines a disqualified_person to include with respect to a private_foundation a foundation_manager sec_4946 states that the term foundation_manager includes a trustee of a foundation having the authority or responsibility over the activities of the foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph sec_509 private_foundation exercises expenditure_responsibility with respect to such grant an exempt_operating_foundation or the or is or of sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as purposes specified in sec_170 b a grant to another organization for sec_53_4941_d_-2 of the foundation and excise_tax regulations provides that except as provided in sec_53 d -3 c sec_4941 indemnification by a private_foundation of with respect to his defense in a judicial or administrative_proceeding involving chapter mismanagement of funds of charitable organizations against all expenses other than taxes penalties or expenses of correction including attorneys’ fees or state laws relating to shall not apply to the a foundation_manager if-- i such expenses are reasonably incurred by him in connection with such proceeding and ii he is successful in such defense or such proceeding is terminated by settlement and he has not acted willfully and without reasonable_cause with respect to the act or failure to act which led to liability for tax under chapter except as provided in sec_53 d -3 c sec_4941 d shall not apply to premiums for insurance to reimburse a foundation for an indemnification payment allowed pursuant to this subparagraph similarly - - sec_53_4945-6 of the regulations provides that generally expenditures and reasonable expenses incidental thereto to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 b ordinarily will not be treated as taxable_expenditures under sec_4945 d m will execute an agreement to indemnify p for potential environmental costs and claims associated with the sale of property conveyed by n indemnification for potential claims and liabilities associated with the sale of the property described above creation of for contract liability and costs associated with the sale the property by p on m’s behalf will not constitute acts of self dealing under sec_4941 e an equitable lien and potential subsequent payments under state law p has a right to therefore the of the code the establishment of the equitable lien is not self dealing a of the code under sec_4941 law provides that an equitable lien is created for p on trust property against m and the other beneficiaries for trust expenses and liabilities including potential claims and expenses arising from the sale of trust property this case is created by operation of law and is therefore distinguishable from a mortgage or similar lien placed on the property by a disqualified_person as described in sec_4941 a m represents that state the equitable lien in of the code thus m will make payments for potential liability and costs of the therefore the potential expenditures will be made for reasonable and necessarily associated with the sale of property by p the proceeds of the sale will be used by m to accomplish its charitable purposes described in sec_501 code purposes of acquiring income to be used in furtherance of purposes described in sec_170 b therefore not be considered taxable_expenditures pursuant to sec_53_4945-6 of the regulations of the code and will based on the above we rule as follows an agreement to indemnify m’s the execution of trustee from liabilities and costs associated with the sale of property as described above and the making of payments by m pursuant to the agreement will not constitute acts of self-dealing under sec_4941 of the code indemnification payments made under the agreement will not constitute taxable_expenditures under sec_4945 of the code this ruling is directed only to the organization that requested it may not be used or cited as precedent purport to rule under any other section of the code sec_6110 this ruling does not of the code provides that it because this letter could help resolve any future questions about m’s exempt status please keep a copy of this ruling in the organization’s permanent records we are informing m's key district_director of this ruling sincerely yours signed robert c harper jr robert c harper jr chief exempt_organizations technical branch
